Nichols, Judge,
dissenting:
With all respect, I am unable to agree with the decision of the majority in this case.
I start with the language of the controlling statute, 5 U.S.C. 2353 (c), which at pertinent times (July 1959 to the institution of this action in March 1965) read as follows:

Bates of Basic Oompensation.

The Secretary of each military department shall fix ■the rates of basic compensation oi teachers and teaching positions in his military department in relation to the rates of basic compensation for similar positions in the United States but no such rate of basic compensation so fixed shall exceed the highest rate of basic compensation for similar positions of a comparable level of duties and responsibilities under the municipal government of the District of Columbia.
Before going into the «implications arising from events subsequent to enactment, it is well to consider what this means, taken on its face alone. Plaintiff says “in relation to” means “equal to” which of course would make interpretation easy. Webster’s Unabridged Dictionary (1953 ed.) *146says that in the phrase “in. relation to” the word “relation” means “reference” or “respect.” I think a fair interpretation is that the Secretary is to “refer” to stateside salaries in the sense that a mariner might “refer” to a chart. The chart does not tell the mariner where to go but it tells him how to find his destination and the location of shoals he is to avoid. He would be guilty of misconduct if he ignored what the chart told him. I think the Secretary was to ascertain stateside salaries and, in light of his findings, was to fix compensation that was at least comparable. Otherwise why refer to them? He was clearly not to ignore stateside salaries and fix basic compensation out of all “relation” to them, which I find to be what he did, as is admitted in defendant’s statement, paragraph 16(a). This appears to be a typical case of a proper delegation of legislative authority, with guidelines. J. W. Hampton & Co. v. United States, 276 U.S. 394 (1928) (authority to raise customs duties to “equalize” cost of production). Delegation of uncontrolled discretion, or discretion without guidelines would be of doubtful constitutionality and we are not to presume the Congress intended it. Cochnower v. United States, 248 U.S. 405 (1919).
The defendant knows what “in relation .to” means, whether or not the court does. It says (original brief, p. 28):
Thus, from the date that the salary provisions of Public Law 86-91 were implemented, in January of i960, throughout the school year ending hi June of 1961, teachers were compensated pursuant to a pay schedule fixed by the Department of Defense in relation to school districts in the United States having a population of 100,000 or more. * * * (Emphasis supplied.)
It makes no such claim for any later year in this litigation. Evidently, to it, the statutory language set a clear and specific guideline which it conformed to up to June 1961, and not afterwards. At page 31 of the original brief it says:
Thus, for the school year 1961-1962 the rates paid were admittedly lower than those which would have been paid had the rates been adjusted to conform to the average of districts * * *.
And so it went.
Assume then, the Secretary had not the apparently impossible task of determining an exactly “equal” compensa*147tion, but of finding one that was “in relation,” lie could have exercised his authority validly to select any figure within a range. If budgetary considerations had led him to prefer the lower side of the range, his choice would not have been subject to challenge in court. But here he made a two step determination. In every year after 1961, he selected a figure that he found was “in relation,” and then afterwards he cut it substantially to meet his budget exigencies. This procedure seems to me in a manner to say to the teachers involved, to the Congress, and to this court, that the final figures were not “in relation” and were out of “relation” to the statutory guidelines, by amounts furnished to the Congressional Committees.
It is conceded, as it must be, that he could not cut a statutory salary to avoid incurring a budget deficiency, or at least, if he did, the difference would be recoverable in this court. United States v. Langston, 118 U.S. 389 (1886). See the long line of cases cited, Lovett v. United States, 104 Ct. Cl. 557, 582, 66 F. Supp. 142, 146 (1945), aff’d on other groimds, 328 U.S. 303 (1946).
Defendant repeatedly states the proponents of the bill denied it would raise wages. This was apparently true under any interpretation for the immediate future, and for the years that were then more remote, of course no one could have said what would occur. Defendant also says the law did not create a “mandate for continuing automatic pay adjustments.” It apparently does not mean, as one might at first think, that the statute froze wages at their then rates. The Secretary did in fact adjust them annually. What the court might do if he had made no determinations but had elected to leave existing scales in effect is not before us and we need not consider what, in that event, plaintiffs’ remedies would have been.
If, for fear of a budget deficiency, the salary is set below the range the guidelines permit, the situation is the same as if a fixed salary were cut. If the Secretary had not made his determination, within the guidelines, and then cut it, there might be some question as to the measure of damages, but here he has solved that problem for us, at least sufficiently for the purposes of a dissenting opinion.
*148Now, I turn to the subsequent events that are supposed to make a difference. It appears that when 5 U.S.C. 2853 (c) became law, as for some time before, the Congress had been accustomed to prescribe in the annual Department of Defense appropriation a per pupil limitation (hereinafter, as in the briefs, PPL) which limited the availability of funds for overseas dependent’s schools, including teacher’s salaries and certain overhead items in Government schools, and charges in tuition-fee schools not operated by the Department of Defense, to a stated amount per pupil. Soon upon the enactment of 5 U.S.C. 2353 (c) the Department took the position that if the PPL came into any conflict with the new standard, it would prevail, that is, statutory salaries would have to be cut to meet the PPL. In presenting its annual appropriation requests, the Department made it clear to the Appropriations Committees that the PPL would have to be lifted if the statutory standard were to be met, and by implication, that it was being treated as controlling pro ta/nto the statutory provision. Nevertheless, the PPL was not raised, or not enough. The Department came to fix the salaries tentatively only, and then to cut them when the appropriation bill was law and the PPL therefore known.
Are the PPL provisions to be treated as amending annually the provisions of 5 U.S.C. 2353(c) ? The answer seems clearly no. Normally, limitations in appropriations do not “reach to this court.” Lovett v. United States, supra. On their faces, moreover, they could stand together and both be given effect. The teachers apparently could have been allowed their statutory pay and the PPL also observed, by increasing the size of classes, cutting overhead, or otherwise. The only time the Appropriations Committees mentioned the apparent conflict, it said in substance that the PPL could be observed and teachers be given their justified increases if certain economies were effected. House Report 1607, 87th Cong., 2d Sess. It may well be that as a practical matter, the full salaries could not be paid within the PPL’s, but tins depended on information the Congress may not have accepted as true. A statute is not readily to be taken as repealing by implication another which it does not designate expressly for repeal. United States v. Langston, supra. Defendant also *149refers to the Anti-Deficiency Act, 31 U.S.C. 665, but this would not be binding on this court, whose judgments are separately funded.
If the Congress adverted to the possibility that the PPL’s were construed as denying the teachers their legal rights, it may have intended that they be tested in this court.
Nor are these subsequent proceedings to be treated as subsequent legislative history bearing on the interpretation of 5 U.S.C. 2353(c). We would have to find the statute ambiguous, which in my view it hardly is. A declaration by the Congress itself what a former Congress meant would not be more than persuasive, depending on circumstances. Rainwater v. United States, 356 U.S. 590, 593 (1958). That declaration not only did the Congress not give, but the Appropriations Committees did not. It was very careful to leave the statutory construction here involved to stand on the authority of the Department of Defense alone. Indeed, to have complained that the Department of Defense was being too careful with appropriated funds would, for an appropriations committee, have been a case of man biting dog. The Congress must know of a statutory construction before it can ratify it. We are not always obliged to suppose a Congress knows what a committee has been told, especially when, as here, the committee is not the one that reported the statute to be interpreted. When the Committees on Civil Service of the House and Senate learned of the interpretation here involved, they repudiated it emphatically. In Eep. No. 951, 89th Cong., 2d Sess., the Senate Committee said the law had “never been administered in the manner which Congress intended.”
The strongest argument for the defendant derives, in my view, from the interpretation which the Department of Defense adopted upon enactment of the statute to be construed. Undoubtedly, in view of their sponsorship of the legislation and the work with the committees they must have done, there could have been unrecorded or unpublished legislative history leading their officials to construe the legislation as they did. To me, however, such contemporaneous official interpretation is a better guide when it is uncoerced. The predicament an official of the executive branch is placed in, *150when in a squeeze between law and appropriation limitations, is something we should regard with realism, if with sympathy too. To keep his program going, which he may well regard as his primary duty, he may adopt an interpretation of law which, under other circumstances he would consider untenable. Of course, the issue was academic as long as the PPL did not force the teachers’ pay out of “relation.” When it did, the Department might well have feared that to insist on the statutory pay levels would throw the overseas dependent’s schools into chaos. To insist on the teachers’ statutory rights might have denied another right, and denied it beyond all reparation by the courts; the right of those who serve their country overseas to have their children educated as they would be at home. The facts, of course, do not establish that the interpretation here involved was made under duress, but there seems to me a substantial possibility that it was. Actual inquiry as to this would be difficult and perhaps unwholesome, but I would apply with hesitation the whole concept of a contemporaneous administrative interpretation when the interpretation at issue appears to have been necessary for budgetary reasons or might have been supposed to be so necessary.
In Schellfeffer v. United States, 170 Ct. Cl. 178, 343 F. 2d 936 (1965), this court took the view that it would hesitate to overturn a consistent administrative interpretation of a statute, particularly when to do so would impose on the United States a large financial burden. Sound in its then context, such a course is misapplied when the administrative interpretation involved is shown to have been itself based on budgetary considerations. It would then be tantamount to saying a debtor is exonerated from paying by his consistent and long-established opposition to paying. If the Government should benefit from such a doctrine, it would hardly have put itself in the position of a private litigant, who would probably be jailed for contempt if he interposed such a defense. The Government here was on notice that its interpretation of the statute was challenged, as it does not deny, and it continued to adhere to its position, without doing anything to clear the matter up. To my way of thinking, a long-continued administrative practice is on a different foot*151ing when it has ignored an equally long-continued challenge to its legality, and in that event it awaits the event of judicial determination without influencing it in any way.
Defendant’s whole handling of this case has an odd flavor I find it hard to give a name to. They are stuck with their position. They must do their best to defend it, as they do. Yet, if plaintiffs should prevail, I cannot picture the Pentagon being draped in black. The exigencies of Government as it is practiced force the bureaucrat into successions of extravagance and meanness, and he must do many a thing Ms heart is not in. If an institution less august than the Department of Defense were involved, I would call its role in this litigation ignominious.
This dissent does not apply to any claim by plaintiffs for salary earned before June 30,1961, or for any salary earned thereafter in excess of the difference between the amounts paid and the amounts determined by the Department of Defense “in relation to” certain stateside salaries, as acknowledged in its briefs and other filings.
DtjRfee, Judge, joins in the foregoing dissenting opinion.